DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.
Response to Amendment
The Amendment filed 2/04/22 has been entered.  Claim 1 is amended.  Claims 16- 21 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 22- 26 are added.  Claims 1- 15 and 22- 26 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/04/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Douk have been fully considered and are persuasive because Douk does not disclose the newly added limitation regarding the distal end portion being unattached to the guidewire such that the distal end portion can move freely with respect to the guidewire.  Therefore, the 
Applicant’s arguments, see Remarks, filed 2/04/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Kluck have been fully considered but they are not persuasive.  In response to applicant’s argument that since Kluck’s stent is completely open at its distal end 20, Kluck does not have a curved distal end surface, the Office respectfully submits that since the stent 14 has a cylindrical fully expandable section 26 that is circumferential at both the proximal and distal ends of the expandable section 26 (P. [0037]), the circumferential distal end is a circumferentially curved distal end surface.  It is noted that in light of the Amendment and upon further consideration, Kluck in combination with references cited below reads over dependent claims 7- 11.  It is further noted that new claim 24, which recites, “and an expanded state, wherein the mesh extends distally and radially inwardly along the distal region towards the aperture” in lines 10- 11, does read over Kluck because Kluck’s distal end 20 is completely open and does not extend distally and radially inward in the expanded state. 
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of multiple drawings in each of the following paragraphs is incorrect:  Ps. [0018], [0021]- [0022], [0024]- [0025], [0027] and [0033].  See MPEP 608.01(f).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 6, 12- 15 and 22- 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kusleika et al. (US Pub. No. 2005/0090857 A1).

    PNG
    media_image1.png
    876
    855
    media_image1.png
    Greyscale

Regarding claim 1, Kusleika discloses a treatment device, comprising: 
a guidewire (310) (Figs. 3- 5) having a proximal portion and a distal portion configured to be positioned within a blood vessel at a treatment site at or near a thrombus (P. [0034] - - distal portion of guidewire (310) shown in Figs. 3- 5); and 
a distal element (300) (Figs. 3- 5) having a proximal end portion (352, 354) (Figs. 3- 4) and a distal end portion (358) (Fig. 5) (Ps. [0025], [0027] - - distal element includes 
wherein, in the expanded state (Fig. 5), the distal element (300) is configured to expand into contact with the blood vessel wall at the treatment site and anchor and/or stabilize the guidewire (310) within the blood vessel (P. [0042] - - in the expanded state, the cover will firmly engage the wall of the vessel, and as such, will stabilize the guidewire (310)).
Regarding claim 2, Kusleika further discloses wherein an edge of the aperture (A) is formed by the mesh (Ps. [0009], [0024], [0026] - - cover is made of a tubular braid which is inverted such that an edge of the aperture is formed by the mesh).
Regarding claim 3, Kusleika further discloses wherein the edge of the aperture (A) is formed by the mesh around an entire perimeter of the aperture (A) (Ps. [0026], [0028] - - distal lip 358 formed by distal segment 352 being received in the proximal segment 354 creating an inner diameter of the distal lip 358 which is interpreted as the aperture (A)).
Regarding claim 4, Kusleika further discloses wherein the mesh comprises filaments, and the filaments form the edge of the aperture (See Annotated Fig. 5 - - inner diameter of the distal lip 358 which is interpreted as the aperture (A)) (Ps. [0009], [0024], [0026] - - metal fabric formed as a tubular braid, wherein ends of wires forming braid can be attached together, wires forming braid are interpreted as filaments).
Regarding claim 6, Kusleika further discloses wherein the guidewire (310) extends through at least a portion of a cavity (C) (See Annotated Fig. 5) of the distal element (300).
Regarding claim 12, Kusleika further discloses wherein the expandable mesh comprises a plurality of filaments (Ps. [0009], [0013], [0026] - - metal fabric formed as a tubular braid, braided metal fabric is interpreted as a mesh, crossing metal strands interpreted as filaments, the plurality of filaments are the filaments forming the tubular mesh having proximal section 354 and distal section 352 of cover 340 of the distal element (300)).
Regarding claim 13, Kusleika further discloses wherein each of the filaments has a first end (342) (See Fig. 3) and a second end (344) (See Fig. 3) opposite the first end, and wherein both the first (342) and second (344) ends of the filaments are fixed relative to one another at the connection assembly (342, 344) (See Fig. 5).
Regarding claim 14, Kusleika further discloses wherein each of the filaments terminate at only one end of the distal element (300) (See Annotated Fig. 5 - - showing 342, 344 in the proximal half of the distal element (300) which is shown as left of the dashed line in Annotated Fig. 5; the proximal end is interpreted as the one end wherein each of the filaments terminate)
Regarding claim 15, Kusleika further discloses wherein the filaments form an opening at an end of the distal element (300) opposite the only one end (See Annotated Fig. 5 - - showing the opening at the aperture (A), which is located in the distal half of the distal element (300), and as such, the opening is opposite the only one end located in the proximal half of the distal element (300)).
Regarding claim 22, Kusleika further discloses wherein the mesh has a globular shape (See Fig. 5 - - similarly to similarly to applicant’s distal element 140 in Fig. 2A, the distal element (300), including cover 340 and trap 320, in the expanded deployed 
Regarding claim 23, Kusleika further discloses wherein the distal element (300) has a central portion (CP) (See Annotated Fig. 5) between the proximal and distal end portions, and wherein the distal element (300) has a greater radial dimension along the central portion (CP) than along the proximal and distal portions (See Annotated Fig. 5).
Regarding claim 24, Kusleika discloses a treatment device, comprising: 
a guidewire (310) (Figs. 3- 5) having a proximal portion and a distal portion configured to be positioned within a blood vessel at a treatment site at or near a thrombus (P. [0034] - - distal portion of guidewire (310) shown in Figs. 3- 5); and 
a distal element (300) (Figs. 3- 5) having a proximal region (352, 354) (Figs. 3- 4), a distal region (358) (Fig. 5) (Ps. [0025], [0027] - - distal element includes basket cover 340 and basket 320, the distal lip 358 of cover 340 is in the distal half of the distal end element (300) (dashed line in Annotated Fig. 5 represents approximately half of the distal end element (300) and the distal half is to the right of the dashed line) in the expanded, deployed configuration shown in Fig. 5; cover 340 inverts such that the distal section 352 is generally received within the proximal section 354, defining a distal lip 358 of the cover), and an aperture (A) (See Annotated Fig. 5) at the distal region (358) with the guidewire (310) positioned therethrough, wherein the proximal region (352, 354) is directly coupled to the distal portion of the guidewire via a connection assembly (344, 342) (Figs. 3- 5) (P. [0025] - - distal hypotube 342 and proximal hypotube 344 form a connection assembly directly slidably coupled to the distal portion of the 
wherein the distal element (300) comprises an expandable mesh (Ps. [0009], [0024], [0072] - - nitinol metal fabric formed as a tubular braid, wherein ends of wires forming braid can be attached together) having a constrained state (Figs. 3- 4) for delivery to the treatment site and an expanded state (Fig. 5), wherein the mesh extends distally and radially inwardly along the distal region (358) towards the aperture (A) (See Annotated Fig. 5 - - showing inverting cover 340 extending distally and radially inwardly along the distal region (358) towards the aperture (A)), and 
wherein, in the expanded state (Fig. 5), the distal element (300) is configured to expand into contact with the blood vessel wall at the treatment site and anchor and/or stabilize the guidewire (310) within the blood vessel (P. [0042] - - in the expanded state, the cover will firmly engage the wall of the vessel, and as such, will stabilize the guidewire (310)).
Regarding claim 25, Kusleika further discloses wherein the mesh has a globular shape (See Fig. 5 - - similarly to similarly to applicant’s distal element 140 in Fig. 2A, the distal element (300), including cover 340 and trap 320, in the expanded deployed configuration has a slightly tapered proximal end at the connection assembly and a rounded shape that is a globe or sphere-like shape even though it is not a perfect sphere).
Claim(s) 1- 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluck (US Pub. No. 2012/0101560 A1).  Kluck was cited in the Final Office Action, mailed 12/08/21.
Regarding claim 1, Kluck discloses a treatment device, comprising:
a guidewire (12) (Figs. 1- 5E) having a proximal portion and a distal portion configured to be positioned within a blood vessel (40) at a treatment site at or near a thrombus (See Fig. 3) (P. [0038] - - present invention deployed within a partially clogged circulatory vessel 40); and
a distal element (14) (Figs. 1- 5E) having a proximal end portion and a distal end portion, the proximal end portion directly coupled to the distal portion of the guidewire (12) via a connection assembly (22) (Figs. 2- 4); and the distal end portion comprising a curved distal end surface (P. [0037] - - cylindrical expandable section 26 has a circumferentially curving distal end surface at distal end portion 20), wherein the distal end portion is unattached to the guidewire (12) such that the distal end portion can move freely with respect to the guidewire (12) (it is noted that similarly to applicant’s distal element 140 in Fig. 2A, the distal end portion 20 can move freely in that the distal end portion 20 is not directly attached to the connection assembly), and wherein the distal element (14) comprising an expandable mesh (P. [0037] - - micro-stent 14 is constructed of an interlaced wire mesh; claim 1 -  - self-expanding stent) having a constrained state (Fig. 5A) for delivery to the treatment site and an expanded state (Fig. 5B), wherein the distal element (14) has an aperture at a distal portion thereof, and wherein the guidewire (12) extends through the aperture (See Fig. 2),

Regarding claim 2, Kluck further discloses wherein an edge of the aperture is formed by the mesh (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh, distal opening or aperture is formed by the mesh).
Regarding claim 3, Kluck further discloses wherein an edge of the aperture is formed by the mesh around an entire perimeter of the aperture (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh, distal opening or aperture is formed by the mesh around an entire perimeter of the distal opening or aperture).
Regarding claim 4, Kluck further discloses wherein the mesh comprises filaments, and the filaments form the edge of the aperture (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh the mesh is interpreted as comprising filaments, distal opening or aperture is formed by the mesh around the edge of the distal opening or aperture).
Regarding claim 6, Kluck further discloses wherein the guidewire (12) extends through at least a portion of a cavity of the distal element (14) (See Fig. 2 showing guidewire 12 extending through cavity of distal element (14)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika et al. (US Pub. No. 2005/0090857 A1) in view of Samson et al. (US Pat. No. 4,538,622).
Regarding claim 7, Kusleika discloses the apparatus of claim 1, but Kusleika does not disclose
(claim 7) a lumen through the guidewire.
However, Samson teaches a guidewire (11) for catheters (Abstract, generally)
(claim 7) Samson additionally teaches that a hollow cylindrical guidewire is a structural equivalent of a solid cylindrical guidewire (Samson - - Col. 1, l. 54- 63).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (hollow guidewire taught by Samson) for another (solid guidewire associated with Kusleika) since the substitution would have yielded predictable results, namely, introducing catheters into the vascular system, particularly vessels which are partially occluded for treatment thereof (Samson - - Col. 1, l. 4- 5; Col. 4, l. 17- 26).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika et al. (US Pub. No. 2005/0090857 A1) in view of Samson et al. (US Pat. No. 4,538,622) as applied to claim 7 above, and in further view of Groothuis et al. (US Pub. No. 2010/0228280 A1).  Groothuis was cited in the Non-Final Office Action, mailed 6/09/21.
Regarding claim 8, Kusleika in view of Samson discloses the apparatus of claim 7, but Kusleika in view of Samson does not disclose that the elongated tubular element is a hypotube.  
However, Groothuis teaches a catheter (100) (Figs. 1, 3) with filters (130, 140) (Figs. 3- 5, 8- 10) configured to capture emboli in a patient’s bloodstream (P. [0044]), the catheter (100) including an elongated tubular element (110) (Figs. 1- 2, 4, 8- 10) with a guidewire lumen (118) (Figs. 1- 1(B))
(claim 8) wherein the elongated tubular element is a hypotube (P. [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elongated tubular element disclosed by Kusleika in view of Samson such that the elongated tubular element is a hypotube as taught by Groothuis because it would provide for decreasing stiffness along its length from a proximal end to a distal end (Groothuis - - P. [0038]).  The motivation for the modification would have been to allow for enhanced pushability through tortuous vessels (Groothuis - - P. [0038]).
Regarding claim 9, Kusleika in view of Samson discloses the apparatus of claim 7, Kusleika further disclosing wherein a distal portion of the elongated tubular element (310) is joined to a proximal portion of the connection assembly (342, 344) (See Figs. 3- .
Claims 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika et al. (US Pub. No. 2005/0090857 A1) in view of Cohen et al. (US Pat. No. 5,167,239).
Kusleika does not disclose 
(claims 10- 11) coils.
However, Cohen teaches an anchorable guidewire (10)
(claims 10- 11) Samson additionally teaches that a straight solid guidewire surface is a structural equivalent of a coiled wire guidewire (Cohen - - Col. 3, l. 56- 63).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (coiled wire guidewire taught by Cohen) for another (straight solid guidewire surface associated with Kusleika) since the substitution would have yielded predictable results, namely, insertion of catheters, scopes and other instruments into vessels or cavities of the human body (Cohen - - Col. 1, l. 5- 10).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Such that when the coiled wire guidewire taught by Cohen replaces the straight solid guidewire associated with Kusleika, 
(claim 10) further comprising a coil (24) (Fig. 3) positioned around a region of the guidewire (12) (Figs. 1- 2) that is proximal to the connection assembly associated with Kusleika (See Fig. 3 showing coiled wire 24 proximal and distal to the connection assembly (36a, 36b) of balloon anchor (14));
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US Pub. No. 2012/0101560 A1) in view of Samson et al. (US Pat. No. 4,538,622).
Regarding claim 7, Kluck discloses the apparatus of claim 1, but Kluck does not disclose
(claim 7) a lumen through the guidewire.
However, Samson teaches a guidewire (11) for catheters (Abstract, generally)
(claim 7) Samson additionally teaches that a hollow cylindrical guidewire is a structural equivalent of a solid cylindrical guidewire (Samson - - Col. 1, l. 54- 63).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (hollow guidewire taught by Samson) for another (solid guidewire associated with Kluck) since the substitution would have yielded predictable results, namely, introducing catheters into the vascular system, particularly vessels which are partially occluded for treatment thereof (Samson - - Col. 1, l. 4- 5; Col. 4, l. 17- 26).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US Pub. No. 2012/0101560 A1) in view of Samson et al. (US Pat. No. 4,538,622) as applied to claim 7 above, and in further view of Groothuis et al. (US Pub. No. 2010/0228280 A1).  Groothuis was cited in the Non-Final Office Action, mailed 6/09/21.
Regarding claim 8, Kluck in view of Samson discloses the apparatus of claim 7, but Kusleika in view of Samson does not disclose that the elongated tubular element is a hypotube.  
However, Groothuis teaches a catheter (100) (Figs. 1, 3) with filters (130, 140) (Figs. 3- 5, 8- 10) configured to capture emboli in a patient’s bloodstream (P. [0044]), the catheter (100) including an elongated tubular element (110) (Figs. 1- 2, 4, 8- 10) with a guidewire lumen (118) (Figs. 1- 1(B))
(claim 8) wherein the elongated tubular element is a hypotube (P. [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elongated tubular element disclosed by Kluck in view of Samson such that the elongated tubular element is a hypotube as taught by Groothuis because it would provide for decreasing stiffness along its length from a proximal end to a distal end (Groothuis - - P. [0038]).  The motivation for the modification would have been to allow for enhanced pushability through tortuous vessels (Groothuis - - P. [0038]).
Regarding claim 9, Kluck in view of Samson discloses the apparatus of claim 7, Kluck further disclosing wherein a distal portion of the elongated tubular element (12) is joined to a proximal portion of the connection assembly (22) (See Fig. 2) (P. [0034] - - fixed connection point 22 to connect with the guide wire 12).
Claims 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US Pub. No. 2012/0101560 A1) in view of Cohen et al. (US Pat. No. 5,167,239).
Kluck does not disclose 
(claims 10- 11) coils.
However, Cohen teaches an anchorable guidewire (10)
(claims 10- 11) Samson additionally teaches that a straight solid guidewire surface is a structural equivalent of a coiled wire guidewire (Cohen - - Col. 3, l. 56- 63).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (coiled wire guidewire taught by Cohen) for another (straight solid guidewire surface associated with Kluck) since the substitution would have yielded predictable results, namely, insertion of catheters, scopes and other instruments into vessels or cavities of the human body (Cohen - - Col. 1, l. 5- 10).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Such that when the coiled wire guidewire taught by Cohen replaces the straight solid guidewire associated with Kluck, 
(claim 10) further comprising a coil (24) (Fig. 3) positioned around a region of the guidewire (12) (Figs. 1- 2) that is proximal to the connection assembly associated with Kluck (See Fig. 3 showing coiled wire 24 proximal and distal to the connection assembly (36a, 36b) of balloon anchor (14));
(claim 11) further comprising a coil (24) (Fig. 3) positioned around a region of the guidewire (12) (Figs. 1- 3) that is distal to the connection assembly associated with .
Claims 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US Pub. No. 2012/0101560 A1) in view of Martin et al. (US Pub. No. 2013/0317589 A1).  Martin was cited in the Final Office Action, mailed 12/08/21.
Regarding claims 12- 15, Kluck discloses the apparatus of claim 1, Kluck is silent regarding
(claims 12- 15) wherein the mesh comprises layers of filaments (It is noted that applicant refers to first and second layers of filaments when describing a plurality of filaments (see applicant’s Specification, Ps. [0058]- [0060])).
However, Martin teaches a retrieval system for removing obstructions from body lumens in the same field of endeavor, Martin teaches
 (claim 12) wherein the expandable mesh (350) (Figs. 6A- 6C) comprises a plurality of filaments (372) (Figs. 6A- 6C) (P. [0088] - - one or more mesh tubes is formed of strands is interpreted as a plurality of filaments);
(claim 13) wherein each of the filaments (372) has a first end (374) (Fig. 6B) and a second end (376) (Fig. 6B) opposite the first end, and wherein both the first and second ends of the filaments (374, 376) are fixed relative to one another at a connection assembly (P. [0088] - - inversion of the tube 372 so that a first end 374 is drawn over the tube 372 towards a second end 376);
(claim 14) wherein each of the filaments (372) terminate at only one end of the distal element (350) (See Fig. 6B - - the only end is towards arrows);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to construct the interlaced wire mesh disclosed by Kluck to include a plurality of filaments by folding over one or more mesh tubes and by terminating at only one end as taught by Martin because would allow for movement of a first part of the mesh relative to a second part of the mesh through compression and expansion of the mesh material such that the individual strands forming the mesh are moveable relative to one another to cause the mesh to be naturally compliant (Martin - - P. [0088]).  The motivation for the modification would have been to permit the inner wall 380 to move or deflect with the retrieval device and/or obstruction as the device is withdrawn into the cover 350 (constraining sheath 16a in the case of Kluck), thereby improving the ease of removal of the device and obstructive material captured therein (Fig. 6C) (Martin - - P. [0088]).  
Allowable Subject Matter
Claims 5 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5 and 26, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the distal element is configured to rotate about the guidewire.
The closest cited prior art reference, Kusleika discloses that after the distal element 300 has been used to filter objects entrained in the fluid (e.g. emboli in blood), the cover 340 may be deployed and the trap 320 may be drawn proximally toward the cover by moving the guidewire 310 proximally with respect to the control hypotube 344 (P. [0027]).  However, there is no teaching or suggestion, alone or in combination, to modify the distal element 300 to be configured to rotate about the guidewire 310.
Cited prior art reference, Groothuis discloses a distal element (130, 140) configured to rotate about an elongate body 110 (P. [0048] - - actuator 170 may be used to produce relative movement between the filters 130, 140 and the elongate member 110 and/or between filters 130, 140. Actuator 170 can take on a variety of forms).  Since elongate body 110 has a guidewire lumen 118, Groothuis does not teach or suggest, alone or in combination, the distal element being directly coupled to the distal portion of the guidewire via a connection assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771